                                                                                      Case 2:06-cv-00123-JCM-BNW Document 20 Filed 06/29/21 Page 1 of 2



                                                                                  1   Patrick J. Reilly
                                                                                      Nevada Bar No. 6103
                                                                                  2   BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                      100 North City Parkway, Suite 1600
                                                                                  3   Las Vegas, NV 89106-4614
                                                                                      Telephone: 702.382.2101
                                                                                  4   Facsimile: 702.382.8135
                                                                                      preilly@bhfs.com
                                                                                  5
                                                                                      Attorneys for Clark County Collection Service, LLC
                                                                                  6

                                                                                  7
                                                                                                                 UNITED STATES DISTRICT COURT
                                                                                  8
                                                                                                                          DISTRICT OF NEVADA
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10    DARREN CHAKER-DELNERO,                           Case No. 2:06-cv-00123-JCM-BNW

                                                                                 11                          Plaintiff,
                                            100 North City Parkway, Suite 1600




                                                                                                                                        OPPOSITION TO PETITION TO
                                                Las Veg as, NV 89106-4614




                                                                                 12    v.                                               REOPEN CASE
                                                      702.382.2101




                                                                                 13    CLARK COUNTY COLLECTION
                                                                                       SERVICE, LLC,
                                                                                 14
                                                                                                             Defendant.
                                                                                 15

                                                                                 16

                                                                                 17           Clark County Collection Service, LLC (“CCCS”) responds to Mr. Chaker’s unsigned

                                                                                 18   Petition to Reopen Case (ECF No. 18 (the “Petition”) as follows.

                                                                                 19           Mr. Chaker commenced this action, represented by counsel, in 2006. The case was

                                                                                 20   dismissed with prejudice after a settlement. See ECF Nos. 11 and 12. Given that length of time,

                                                                                 21   and also given that CCCS cannot ascertain exactly what relief Mr. Chaker seeks in his petition,

                                                                                 22   CCCS is at a loss as to how to respond, other than to remind Mr. Chaker that this case was settled

                                                                                 23   nearly 15 years ago, and this matter has been permanently closed.

                                                                                 24           DATED this 29th day of June, 2021.

                                                                                 25                                            /s/ Patrick J. Reilly
                                                                                                                               Patrick J. Reilly
                                                                                 26                                            BROWNSTEIN HYATT FARBER SCHRECK, LLP
                                                                                                                               100 North City Parkway, Suite 1600
                                                                                 27                                            Las Vegas, NV 89106-4614
                                                                                 28                                            Attorneys for Clark County Collection Service, LLC
                                                                                                                                      1

                                                                                      22832595.1
                                                                                      Case 2:06-cv-00123-JCM-BNW Document 20 Filed 06/29/21 Page 2 of 2



                                                                                  1                                   CERTIFICATE OF SERVICE

                                                                                  2           Pursuant to Fed. R. Civ. P. 5(b), and Section IV of District of Nevada Electronic Filing

                                                                                  3   Procedures, I certify that I am an employee of BROWNSTEIN HYATT FARBER SCHRECK,

                                                                                  4   LLP, and that the foregoing OPPOSITION TO PETITION TO REOPEN CASE was served via

                                                                                  5   electronic service on the 29th day of June 2021, to the addresses shown below:

                                                                                  6    Darren Chaker
                                                                                       1140 Wall Street #77
                                                                                  7    La Jolla, CA 92038
                                                                                       email: DarrenChaker@gmail.com
                                                                                  8
                                                                                       Plaintiff in Pro Per
                                                                                  9
B ROWNSTEIN H YATT F ARBER S CHRECK , LLP




                                                                                 10
                                                                                                                              /s/ Mary Barnes
                                                                                 11                                           Mary Barnes, an employee of BROWNSTEIN HYATT
                                            100 North City Parkway, Suite 1600




                                                                                                                              FARBER SCHRECK, LLP
                                                Las Veg as, NV 89106-4614




                                                                                 12
                                                      702.382.2101




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19
                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                                                                     2

                                                                                      22832595.1
